DETAILED ACTION
	This Office action is responsive to communication received 10/18/2021 – Amendment, Statement Under 37 CFR 3.73(c), Power of Attorney, and Terminal Disclaimer.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 10/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10449427 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 10/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10850172 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
       EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Jenny (Reg. No. 59014) on November 02, 2021.
The application has been amended as follows: 
The following changes have been made in the claims to eliminate remaining instances of indefiniteness under 35 U.S.C. §112(b). 
IN THE CLAIMS:
	Claim 1 – line 17, before “club”, the term --golf-- has been INSERTED;

	Claim 3 – line 2, “the” (second occurrence) has been CHANGED to --a--;

	
	Claim 12 – line 19, before “club”, the term --golf-- has been INSERTED;

	Claim 13 – line 2, “the” (third occurrence) has been CHANGED to --a--; 

	Claim 13 – line 3, before “club”, the term --golf-- has been INSERTED.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowable over the prior art references of record in view of the timely-submitted and properly-filed terminal disclaimers, received 10/18/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  	       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711